Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 4/27/21.  Claims 1, 4-5, 8, 35-45, 47 and 95-102 are pending. Claims 5, 39-45 and 47 remain withdrawn. As a result, claims 1, 4, 8, 35-38 and 95-102 are being examined in this Office Action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1, 4, 8, 35-38 and 95-102 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 is indefinite because applicant refers to the fluoride compound as formula (FX13). However it is unclear from applicant’s scheme what constitutes the formula (FX13) and if it even refers to the fluoride compound. Is applicant referring to (FX13) as a reaction scheme and not to a chemical formula for a compound as implied in applicant’s claim language? 
Claim 1 is also indefinite because of the claim language “non-aqueous solvent mixture is greater…”. “Greater” than what? This claim language is confusing.

	The remaining claims are rejected as depending from a rejected claim.
Appropriate correction is required. 


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112, first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and 
Claims 1, 4, 8, 35-38 and 95-102 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, 
(2) partial structure,

(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and 
(5) the method of making the claimed invention 

(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed invention is high with regard to a chemical synthesis forming 0.05 to 20 M non-aqueous solvent mixtures of fluoride salts and organic cations and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.

(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
The claims of the instant invention are directed to the following:

    PNG
    media_image1.png
    710
    672
    media_image1.png
    Greyscale

Thus claims 1, 4, 8, 35-38 and 95-102 are extremely broad in scope with respect to the a) non-aqueous solvents, b) organic cation and c) fluoride compound. The state of the prior art is that many non-aqueous solvents are poor and unpredictable at dissolving fluoride salts of organic cations. 
Applicant’s specification discusses this problem. 

“Solvents such as PN dissociate the F.sup.- salt but is not polar enough itself to dissolve the salt in comparable concentrations in pure solvent.” (App PGPub, paragraph 11)
Furthermore, Haynes et al. (CRC Handbook of Chemistry and Physics, 94 Ed., 2014, Section 15: Practical Laboratory Data, Laboratory Solvents and Other Liquid Reagents) lists 574 non-aqueous solvents that are common laboratory solvents. This list is not exhaustive. These non-aqueous solvents vary considerably with regard to their dielectric constant and dipole moment, and their ability to solubilize organic cations and fluoride salts.
Additionally, Serajuddin et al. (Ch 6 Salt Selection Strategies - Handbook of Pharmaceutical Salts 2002) teaches that “An organic solvent may influence the solubility of a compound in several ways: i) increase solubility of unionized species, ii) decrease protonation or ionization of the molecule, and iii) decrease solubility of salt formed.” (page 153, second paragraph). Thus the solubility of organic solvents to solubilize salt compounds are dependent on a myriad of complex factors.
Also, Savjani et al. (International Scholarly Research Network, ISRN Pharmaceutics, 
Thus, the degree of unpredictability is very high with regard to the ability of non-aqueous solvents to solubilize organic cations, non-fluoride anions, fluoride compunds and fluoride salts. The scope of the invention includes hundreds of possible solvents that would be described as non-aqueous solvents under applicant’s claims. Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the ability of the full range of claimed non-aqueous solvents to solubilize organic cations, non-fluoride anions, fluoride compunds and fluoride salts, especially since the claims do not recite a temperature or pressure, which also fundamentally effect solubility.
Furthermore, applicant’s “comprising” language is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Thus, the level of unpredictability is very high since additional non-claimed species in the solvent can strongly effect the solubility in unpredicatable ways.
(5) Method of making the claimed invention:

The amount of guidance or direction needed to enable the invention is inversely related to the degree of predictability in the art. It is noted that the chemical art is unpredictable, requiring each embodiment to be individually assessed for activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants have failed to provide guidance as to how the skilled artisan would be able to extrapolate from the disclosure and examples to make and possibly use the full scope of the claimed invention. 
Based on the specification as originally filed, one of ordinary skilled in the art will not recognize that the applicants were in possession of all non-aqueous solvents to solubilize organic cations and fluoride salts, as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 8, 35-38 and 95-102 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent 10468722.
The claims of the copending application and the instant application have overlapping ranges or genus, which additionally have claimed species which are the same between the two inventions, since US Patent 10468722 recites the specific chemical synthetic reaction for specific non-fluoride salts.
Although the conflicting claims are not absolutely identical, they are not patentably distinct from each other because it is obvious to one of ordinary skill in the art that US Patent 10468722 is a subgenus of applicant’s claims in the instant application.

				Response to Arguments
The examiner acknowledges applicant's argument that “with respect to the currently amended claims, Applicant respectfully submits the instant application describes the claimed invention in sufficient detail to convey to one skilled in the relevant art the inventors were in possession of the invention. In particular, Inventors state, in the Declaration at page 1, that ‘[w]hen reactions E1-1d and E1-2e, in particular, are viewed in light of the entire Application, as filed, one of skill in the relevant art would recognize that the reactions being taught are a reaction of a non-fluoride salt of an organic cation with a fluoride compound to form a fluoride salt of the organic cation, which may be illustrated as ... formula FX13 ... The organic cations (2,2-dimethylpropyl)trimethylammonium (NpMe3N+) and bis(2,2- dimethylpropyl)dimethylammonium (Np2Me2N+), in reactions E1-1d and E1-2e, respectively, are just two of the organic cations taught throughout the Application, which include alkylammonium cations, benzylammonium cations, hexamethylenetetramine (HMT) cations, heterocyclic cations, and neo-pently ammonium cations. The use and benefits of various examples of these organic cations, such as the substituted or unsubstituted neo-pentyl ammonium cations, are described throughout the application ... Furthermore, one of ordinary skill in the art would readily appreciate that the reactions taught in the Application, read in light of the entire specification and in view of the resulting mixtures having a fluoride salt of an organic cation, may utilize any fluoride compound within the limit of the fluoride compound being capable exchange of a non- fluoride anion of a non-fluoride salt of an organic cation for a 
Applicant’s arguments and declaration have been considered but the examiner does not agree with applicant’s arguments. The applicant names two organic cations “(2,2-dimethylpropyl)trimethylammonium (NpMe3N+) and bis(2,2- dimethylpropyl)dimethylammonium (Np2Me2N+)”, but has not submitted evidence that they were in possession of the full breadth of claimed a) non-aqueous solvents, b) organic cation and c) fluoride compound in combination with one another. Applicant needs to provide evidence that they were in possession of forming 0.05 to 20 M non-aqueous solvent mixtures of fluoride salts and organic cations, for the full breadth of the claimed solvents, fluoride salts and organic cations. Applicants have previously stated the difficulty in forming high concentrations of fluoride salt mixtures, as stated below.
“Notably, though, non-aqueous solutions of F.sup.- have proven difficult to prepare in concentrations high enough to be useful (e.g., greater than or equal to 0.05 M). For example, metal fluorides are highly insoluble in non-aqueous solvents, even in the presence of "solubilizing" species, such as crown ethers. Organic fluorides are typically difficult to dry to remove water contamination due to reactivity of the organic cation with F.sup.- under the drying conditions. Furthermore, in certain cases where anhydrous organic fluoride compounds are known, these compounds are poorly soluble in non-aqueous solvents.” (App PGPub, paragraph 4)
Thus absent evidence to the contrary, the examiner maintains the 112 rejection.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658